Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 1 of 16 Pageid#: 2578




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

   FOR LIFE PRODUCTS, LLC,                       )
                                                 )
                  Plaintiff,                     )    Case No. 1:20CV00016
                                                 )
   v.                                            )    OPINION AND ORDER
                                                 )
   UNIVERSAL COMPANIES, INC.,                    )    By: James P. Jones
   ET AL.,                                       )    United States District Judge
              Defendants.                        )
                                                 )

        Terry L. Clark, Matthew D. Zapadka, and Brian R. Iverson, B ASS, BERRY &
  SIMS, PLC, Washington, D.C., for Plaintiff; Geoffrey M. Bohn, BOHN & BATTEY,
  PLC, Arlington, Virginia, and Shawn R. Farmer, MUSKIN & FARMER, LLC, Lansdale,
  Pennsylvania, for Defendants.

        In this intellectual property case, For Life Products, LLC         For Life

  Products    has sued

  Companies         Virox Technologies, Inc.             alleging various trademark

  and unfair competition claims, including fraudulent procurement of a trademark and

  cancelation of a descriptive trademark. The defendants have moved under Rules

  12(b)(6) and 9(b) to dismiss the latter two claims. For reasons that follow, the

  motion will be denied.
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 2 of 16 Pageid#: 2579




                                            I.

        The plaintiff alleges in the First Amended Complaint the following facts,

  which I must take as true and draw al                                               for

  the purpose of deciding the Motion to Dismiss.

                                            A.

        For Life Products manufactures and sells household and commercial cleaning,

  restoration, and surface care products under several of its Rejuvenate trademarks.1

  For Life Products launched its Rejuvenate line in 1999. Its catalog now lists over

  70 Rejuvenate products to treat a variety of surfaces, including hardwood, vinyl,

  laminate, tile, grout, countertops, upholstery, clothing, furniture, as well as

  automobiles, and boats.      For Life Products markets many products, such as

  Rejuvenate all-purpose cleaner, antibacterial floor cleaner, and all floors quick clean

  wipes.                        products are sold through commercial retailers like



        In 2006, For Life Products registered with the United States Patent and

  Trademark Office ( USPTO ) the Rejuvenate trademark for polishes on floors,

  cabinets, and furniture. Over the next few years, For Life Products registered similar

  trademarks with the USPTO for other goods, such as Rejuvenate Deep Clean!, an



        1
            For clarity, hereinafter                     trademarks will be styled as
                           trademark will be styled as REJUVenate.
                                            -2-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 3 of 16 Pageid#: 2580




  all-purpose cleaner; Rejuvenate Refresher for household cleaning products;

  Rejuvenate Megaclean, a laundry pre-treatment and stain remover for fabrics,

  clothing, and carpet; and Rejuvenate Versa Clean for household mops. For Life

  Products has used Rejuvenate for surface care products since January 2016.

        On September 3, 2019, Virox registered with the USPTO a similarly styled

  trademark,                           [a]ll-purpose disinfectants for infection control

                                     First Am. Compl. ¶ 59, ECF No. 49. Virox has

  marketed its products to salons, spas, medical offices, and cruise ships, selling them

  through the website of its exclusive distributor, defendant Universal Companies, and

  on Amazon.com.

        Although the USPTO has granted Virox the exclusive right to use

  REJUVenate only on the category of goods described above, the plaintiff alleges

  that the defendants have intentionally used          trademark on cleaning products

  that fall within the scope of goods covered by                     mark. According

  to the First Amended Complaint, Virox and Universal Companies have marketed

  and sold REJUVenate disinfectant cleaner, disinfectant cleaner concentrate, and

  disinfectant cleaner ready to use spray on Amazon, causing customers to purchase

                                                      For Life Products manufactures

  them. The First Amended Complaint alleges that Virox fraudulently induced the

  USPTO to issue the REJUVenate mark by mischaracterizing the goods it would use


                                           -3-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 4 of 16 Pageid#: 2581




  in connection with the mark, and making materially false statements or omissions

  about whether anyone else had the right to use a similar mark in a way that would

  likely cause confusion.

                                              B.

         The allegations of fraud

  applications. On January 20, 2017,                                    Dolly Kao, filed a



                                      all purpose disinfectants                   Id. ¶ 43.2

  The next day, January 21, 2017, Virox filed a similar application with the United

  States PTO to register REJUVenate

                                    Id. ¶ 44. Virox pursued registration in the United

  States on the bases of its pending Canadian application under 15 U.S.C. § 1126(d),

                              to use the mark in commerce under 15 U.S.C. § 1051(a),

  (b). On April 25, 2017, the United States trademark examiner sent a letter to Kao

  rejecting                         because it was confusingly similar to For Life




         2
          Dolly Kao served as           registered trademark agent and submitted filings on
          behalf to the Canadian Intellectual Property Office and USPTO. Kao filed some
  documents c/o Dolly Kao Professional Corpor               others with a letterhead or email
  address corresponding to Perry + Currier Patent and Trademark Agents. First Am. Compl.
  Ex. 11, Canadian Trademark File 7, ECF No. 49-11; Id. at Ex. 12, USPTO Trademark File
  83, ECF No. 49-12.
                                              -4-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 5 of 16 Pageid#: 2582




            registered trademarks for Rejuvenate Deep Clean, Rejuvenate Refresher,

  and Rejuvenate Auto. Id. at Ex. 12, USPTO Letter 119 3, ECF No. 49-12.

        To cure this deficiency, Virox made the first alleged misrepresentation

  mischaracterizing its goods to appear different than those covered under For Life

            trademark. Kao                           ,                          USPTO

  application deleted the Class 003 goods and changed the Class 005 description from

                      [a]ll-purpose cleaner disinfectants for infection control and

  prevention and biosecurity. Id. at Kao Letter 78, ECF No. 49-12.

        Virox made a second fraudulent statement when it attached to that amendment

  an October 23, 2017, declaration of

  applied-for trademark                      -purpose cleaner disinfectants for infection

  control and prevention and biosecurity. The subject goods are disinfectants with

  cleaning properties. Virox does not make and sell cleaning products, per se       Id. ¶

  at Ex. 13, Pilon Decl. 1, ECF No. 49-13.



  Canadian trademark application. On October 26, 2017, the Canadian examiner

  wrote to Kao, reporting               REJUVenate mark was not registerable because

     is considered to be confusing w                              Canadian Rejuvenate

  trademark. Id. at Ex. 11, at 35, ECF No. 49-11. After Virox unsuccessfully tried to

  amend its Canadian application, the Canadian examiner objected on the same


                                            -5-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 6 of 16 Pageid#: 2583




  grounds in a May 23, 2018, letter to Perry + Currier. That letter stated that placing

  REJUVenate and

  the average Canadian consumer of average intelligence to immediately conclude that

                             For Life Products. Id. at 34. These issues would cause

  Virox to eventually abandon its Canadian trademark application. Consequently,

  Virox could no longer rely on that foreign application as a basis to register

  REJUVenate with the USPTO.

        In order to register REJUVenate on the only remaining basis, use or intent to

  use in commerce, Virox told the USPTO that no one else had the right to use a similar

  mark in a way that would cause confusion, even though Virox had been advised to

  the contrary. Indeed, to register a mark based on use or intention to use the mark in

  commerce, the applicant must submit a verified statement, attesting that

  person has the right to use such mark in commerce either in the identical form thereof



                                                                              (a)(3)(D),

  (b)(3)(D). To meet this requirement, on October 26, 2018, Virox submitted a

  declaration signed by Randy Pilon, stating:

                                                          no other persons,
        except, if applicable, authorized users, members, and/or concurrent
        users, have the right to use the mark in commerce, either in the
        identical form or in such near resemblance as to be likely, when
        used on or in connection with goods/services/collective membership


                                           -6-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 7 of 16 Pageid#: 2584




        organization of such other persons, to cause confusion or mistake, or
        to deceive.

        First Am. Compl. Ex. 12, Pilon Decl. 33 34, ECF No. 49-12 (emphasis

  added). This statement was false because Virox submitted it after examiners had put

  it on notice that REJUVenate could be confused with                         Canadian

  and American marks.

        On September 3, 2019, the USPTO issued Virox a trademark for

  REJUVenate. The plaintiff claims that Virox fraudulently procured the mark, as the

  USPTO only granted the application because Virox mischaracterized its goods, and

  falsely disclaimed the likelihood of confusion with other marks. The plaintiff further

  alleges that REJUVenate is insufficiently distinct to warrant trademark protection

  because it merely describes the function of          products and has not attained a

  secondary meaning.

        The defendants have moved to dismiss Count V of the First Amended

  Complaint (fraud on the USPTO) under Rule 12(b)(6), arguing that the plaintiff does

  not plausibly allege the identified statements were knowingly false, material, or

  made with fraudulent intent. They contend that Count V should alternatively be

  dismissed under Rule 9(b), because the plaintiff does not allege the circumstances

  of the fraud with particularity. Finally, the defendants argue that Count VI of the

  First Amended Complaint (cancellation of a descriptive trademark) should be

  dismissed because REJUVenate does more than simply describe the function of
                                           -7-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 8 of 16 Pageid#: 2585




             products. The Motion to Dismiss has been fully briefed and is ripe for

  review.3

                                              II.

         When deciding a motion to dismiss under Federal Rule of Civil Procedure




              Fessler v. IBM Corp., 959 F.3d 146, 151 5

  only the legal sufficiency of the complaint, and not the facts in support of it, are

  tested under a Rule 12(b)(6) motion, [the court] assume[s] the truth of all facts

  alleged in the complaint and the existence of any fact that can be proved, consistent

                                       Id.4



  Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

         Fraudulent procurement is a type of fraud claim and thus subject to the

  heightened pleading requirements of Rule 9(b). To satisfy Rule 9(b), a plaintiff must

  plead the time, place, and contents of the false representations, as well as the



         3
            I will dispense with oral argument because the facts and legal contentions are
  adequately presented in the materials before the court and argument would not significantly
  aid the decisional process.
         4
          Internal quotations, marks, citations, and alterations are omitted throughout this
  Opinion unless otherwise specified.
                                              -8-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 9 of 16 Pageid#: 2586




  Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th Cir. 1999).

                                                                                A fraud

  claim likely passes muster under Rule 9(b) if the court is satisfied (1) that the

  defendant has been made aware of the particular circumstances for which [it] will

  have to prepare a defense at trial, and (2) that plaintiff has substantial prediscovery

                            Harrison, 176 F.3d at 784.

                                           III.



                                                  In re Bose Corp., 580 F.3d 1240, 1243

  (Fed. Cir. 2009). To succeed on a fraudulent trademark procurement claim, a

  plaintiff must show that the defendant             knowingly made false, material

  representations of fact and intended to deceive the Patent and Trademark Office.

  Resorts of Pinehurst, Inc. v. Pinehurst Nat. Corp., 148 F.3d 417, 420 (4th Cir. 1998).

        The plaintiff asserts that Virox made fraudulent statements in October 2017

  when Kao and Pilon mischaracterized                       and when Pilon disclaimed

  confusion with similar marks on October 26, 2018. However, the defendants argue

  that the First Amended Complaint has not alleged those statements were false,

  intended to defraud, or material. They further contend that the First Amended

  Complaint has not alleged the fraud with particularity as required by Rule 9(b).


                                            -9-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 10 of 16 Pageid#: 2587




                                                  A.

          The plaintiff                                                                     s of

              goods were false. Specifically, the plaintiff claims that Virox describing its

   goods as all-purpose disinfectants for infection control and prevention and



   the scope of                        mark. First Am. Compl. ¶ 63, ECF No. 49. On the

   other hand, the defendants counter that the description is not actually false because

   its goods are                                                Resp. Opp      Mot. Dismiss 8,

   ECF No. 63.                                         actually disinfectants as it represented

   to the USPTO, cleaners as For Life Products suggests, or both, is a factual question

   that may be determined at a later stage of litigation by the fact-finder, perhaps with

   the assistance of expert testimony.5 At this juncture, I must accept as true For Life

                well-pled allegation                                            .

          Additionally, the plaintiff plausibly alleges that Virox mischaracterized its

   goods with fraudulent intent, namely to deceive the USPTO into registering the

   mark. Virox had been repeatedly unsuccessful in registering its trademark to use

   with other goods. After the USPTO denied the use of REJUVenate on cleaners,



          5
                    motion to dismiss points to different scientific definitions of disinfectants
   and cleaners to argue that its products fall within the former category. Reply Supp. Mot.
   Dismiss 13, ECF No. 67. But these are facts outside the First Amended Complaint thatI
   cannot consider at the motion to dismiss stage.
                                                -10-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 11 of 16 Pageid#: 2588




   Virox corrected course and represented that it would only use REJUVenate on all-

   purpose disinfectants. But according to the plaintiff, the defendants still used the

   mark on cleaning products. These allegations permit the inference that any false

   mischaracterization of the products as disinfectants was intentionally deceptive.

         Finally, the plaintiff has plausibly alleged that

                                     . Because the USPTO had previously rejected



   confusion with                       mark, it is reasonable to infer that describing

                                                             the cleaners within the scope

   of                    mark was necessary for registration.

         Virox argues that even if describing its products as disinfectants was false,

   that description was not be material because the patent examiner knew that Virox

   intended to use REJUVenate on products with cleaning properties and approved the

   application anyway. Indeed, Pilon                         , declaration representing that

                                                                                         of

                                   infectant cleaners   First Am. Compl. Ex. 12, Pilon

   Decl. 83 118, ECF No. 49-12. But this argument assumes that the examiner actually

   reviewed and considered these product samples. It also fails to account for the

   plausible scenario that the examiner reasonably expected Virox would only use

   REJUVenate on disinfectant products as the application purported, even if it had


                                            -11-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 12 of 16 Pageid#: 2589




   sold disinfectant cleaners in the past. In any event, the defendants arguments to

   bely materiality sidestep the operative question at this procedural stage, namely

   whether there are sufficient factual allegations to plausibly infer materiality.

                                             B.

         The First Amended Complaint also contains sufficient factual allegations to

                                         October 26, 2018, disclaimer that REJUVenate

   would not likely be confused with similar marks. The defendants contend that this

   statement cannot be fraudulent because Pilon subjectively believed the statements to

                                                            Mem. Supp. Mot. Dismiss 9,

   ECF No. 62-1.                here is no fraud if a false misrepresentation is occasioned



   In re Bose Corp., 580 F.3d at 1246. Moreover, a

                                     fraudulent procurement claim. Id. at 1245 (holding

   that a false statement occasioned by an                              does not establish

   a subjective intent to deceive). Thus, according to the defendants,                caveat

   renders any false statement in the declaration a good faith belief incapable of

   evidencing fraudulent intent. But these arguments invite inappropriate factual

   determinations at the motion to dismiss stage.

         What is relevant at this juncture is that the First Amended Complaint contains

   sufficient allegations to plausibly infer that Pilon   disclaimer was false, material


                                             -12-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 13 of 16 Pageid#: 2590




   and made to deceive the USPTO. The statement is alleged to be false because Pilon

   knew there would be a likelihood of confusion with                      mark as the

   USPTO and Canadian examiners

   very reason.   The plaintiff plausibly alleges materiality and fraudulent intent by

   asserting that Pilon made the false disclaimer to improperly secure registration of

   REJUVenate, and that the registration would not have been issued without such a

   statement.

                                            C.

          The defendants argument that the fraudulent procurement claim does not

   meet                                      lacks merit. For Life Products has alleged

   (1) the identities of the specific individuals acting on behalf of Virox who

                                                        Kao and Randy Pilon); (2) the

   place of the misrepresentations (the USPTO); (3) the dates of when those

   misrepresentations were made to the USPTO during prosecution (e.g., October 23,

   2017, October 24, 2017, and October 26, 2018); (4) the contents of the

   misrepresentations (misrepresentation of the goods that would be used in connection

   with the mark, and whether REJUVenate would be confused with similar marks);

   (5) that Virox knowingly made these misrepresentations to obtain its REJUVenate

   registration; and (6) that the USPTO relied on the misrepresentations to allow

   registration of the Rejuvenate mark. The particularized allegations in the First


                                          -13-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 14 of 16 Pageid#: 2591




   Amended Complaint put the defendants on notice of the claims against them, and

   allowed them to prepare a defense at trial. For Life Products has also provided the

   defendants with a voluminous record of prediscovery evidence regarding its claims,

   attached as exhibits to the First Amended Complaint. This is enough to comply with

   Rule 9(b).

                                            IV.

         The defendants have also moved to dismiss Count VI of the First Amended

   Complaint which seeks to cancel REJUVenate because it is merely descriptive.

    [O]nly distinctive marks garner the protection of trademark law          Paleteria La

   Michoacana, Inc. v. Productos Lacteos Tocumbo S.A. De C.V., 743 F. App x 457,

   464 (D.C. Cir. 2018) (unpublished).                                   -mark is to point

   distinctively, either by its own meaning or by association, to the origin or ownership

   of the wares to which it is applied.    Estate of P.D. Beckwith, Inc. v. Comm r of

   Patents                                          [t]he requirement of distinctiveness is

                                                         Restatement (Third) of Unfair

   Competition § 13                       (1995).

         The Fourth Circuit has analyzed distinctiveness in terms of a spectrum

   reflecting four categories of marks which garner different protection: (1) generic, (2)

   descriptive, (3) suggestive, and (4) arbitrary or fanciful. Ashley Furniture Indus.,

   Inc. v. SanGiacomo N.A. Ltd., 187 F.3d 363, 369 (4th Cir. 1999). A descriptive mark


                                            -14-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 15 of 16 Pageid#: 2592




                                                Id.; see W.E. Bassett Co. v. Revlon, Inc.,

   354 F.2d 868 (2d Cir.1966) ( T          for manicuring implements). A mark in this

   category

   marketplace (Ashley Furniture Indus., Inc., 187 F.3d at 369), whereby consumers

    understand[ ] that the mark, when used in context, refers, not to what the descriptive

   word ordinarily describes, but to the particular business that the mark is meant to

                 Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 125 (4th Cir. 1990).

   The party challenging the validity of a registered trademark has the burden to show

   that it is invalid.   Pizzeria Uno Corp. v. Temple, 747 F.2d 1522, 1529 (4th Cir.

   1984).

          Here, For Life Products has alleged that REJUVnate merely describes the

                                         that the mark has appropriated the secondary

   meaning of                         senior mark without establishing any independent

   meaning of its own. The defendants retort that REJUVenate does not describe the

   function of                                                    ct does not rejuvenate

   anything --                                                 Mem. Supp. Mot. Dismiss

   15, ECF No. 62-1.

          Determining the appropriate categorization for REJUVenate and whether it

   has attained secondary meaning are factual questions. It would be inappropriate to

   determine these issues at the motion to dismiss stage. Field of Screams, LLC v.


                                             -15-
Case 1:20-cv-00016-JPJ-PMS Document 104 Filed 07/14/21 Page 16 of 16 Pageid#: 2593




   Olney Boys & Girls Cmty. Sports Ass n, No. DKC 10-0327, 2011 WL 890501, at *6

   (D. Md. Mar. 14, 2011) (collecting cases); see also Dayton Progress Corp. v. Lane

   Punch Corp., 917 F.2d 836, 839 (4th Cir. 1990) (      district court s finding as to the

   category in which a mark belongs is reviewed under the clearly erroneous

              . In this case, I must accept as true                       allegations that

                                                                                  For Life

             mark, has not acquired a secondary meaning in the market. These

   allegations are enough to survive a motion to dismiss.

                                           V.

         For the foregoing reasons, it is ORDERED that the defendants Motion to

   Dismiss Counts V and VI of the First Amended Complaint, ECF No. 49, is DENIED.

                                                  ENTER: July 14, 2021

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                           -16-
